DETAILED ACTION

Response to Arguments

1.	Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.  Applicant states (see page 7 of the Remarks) “Applicant notes that Tronc and Karabinis are silent regarding “resource blocks”. As discussed in at least paragraph 0032 of the Specification of the present application and understood by a person of ordinary skill in the art related to, for example LTE and 5G communication systems, the term “resource blocks” pertains to blocks of frequency subcarriers and time slots. Tronc paragraph 180 describes that all the uplink frequency channels whose use could disturb the proper operation of the satellite are eliminated, for a given terrestrial terminal. However, Tronc fails to disclose or suggest “refraining from assigning resource blocks that use the satellite uplink frequency for the terrestrial BWA communication,” as recited by amended Claim 1. In other words, Tronc eliminates uplink frequency channels, but does not refrain from assigning resource blocks (1.e., blocks of frequency subcarriers and time slots). Moreover, Karabinis is silent regarding “resource blocks” and thus fails to disclose or suggest the aforementioned recitations of amended Claim 1.”
	However, Karabinis discloses generating (resource) blocks of data for transmission (see sections 0200-0206, 0308-0310 and 0364-0368) on uplink frequency channels for terrestrial communication.  Karabinis further discloses refraining from transmitting (assigning) these blocks (see sections 0161 and 0385-0387) that use the satellite uplink frequencies (subcarriers) in order to reduce a level of interference to the satellite (see sections 0385-0387).  Therefore, based on the above disclosure, it is the understanding of the Examiner that Karabinis discloses “refraining from assigning resource blocks that use the satellite uplink frequency for the terrestrial BWA communication.” 
	The Applicant further states (see page 8 of the Remarks) “Karabinis describes that the transceiver radiates the first set of frequencies at a first Equivalent Isotropic Radiated Power level and radiates the second set of frequencies at a second Equivalent Isotropic Radiated Power level that is less than the first Equivalent Isotropic Radiated Power level. In other words, Karabinis describes that at different frequencies, the Equivalent Isotropic Radiated Power levels are different. Contrary to Karabinis, Claim 1 is directed to frequency reuse and recites “adjusting terrestrial BWA communication on a satellite uplink frequency that corresponds to the satellite downlink frequency” by reducing the transmit signal strength for the terrestrial BWA communication that uses the satellite uplink frequency.”
Karabinis discloses mitigating interference to a Mobile Satellite Service (MSS) satellite (as disclosed in section 0389) from a terrestrial base station by communicating at a reduced transmit signal strength which is greater than 0 db (as disclosed in section 0389) by reducing a power provided to a power amplifier.  Although Karabinis states (see section 0165) “the transceiver is further configured to radiate the first set of frequencies at a first Equivalent Isotropic Radiated Power level; and to radiate the second set of frequencies at a second Equivalent Isotropic Radiated Power level that is less than the first Equivalent Isotropic Radiated Power level”, Karabinis does not disclose the first and second set of frequencies are different from one another.  Furthermore, the claims do not recite that the satellite uplink frequency is the same as that of the satellite downlink frequency.  Therefore, it is the understanding of the Examiner that based on the above disclosure, Karabinis does disclose “reducing, by the terrestrial BWA base station, a transmit signal strength to a power level greater than 0 dB for the terrestrial BWA communication that uses the satellite uplink frequency for the terrestrial BWA communication…”.

Claim Rejections - 35 USC § 103


2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4, 5, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tronc et al. (previously cited in Office Action 10/14/2021) in view of Karabinis (US 2016/0286532).
	Regarding claim 1, Tronc et al. discloses a method of mitigating interference to a Mobile Satellite Service (MSS) satellite (Fig. 1, element 20) from a terrestrial Broadband Wireless Access (BWA) base station (Fig. 1, element 30), the method comprising: 
receiving, at the terrestrial BWA base station, a pilot signal on a satellite downlink frequency (as disclosed in sections 0142-0143); and
adjusting terrestrial BWA communication on a satellite uplink frequency (by eliminating the use of the uplink frequency for terrestrial communication as disclosed in sections 0177-0180, see in particular section 0180) that corresponds to the satellite downlink frequency, responsive to the pilot signal (by using the downlink pilot signal as disclosed in section 0177); 
wherein adjusting terrestrial BWA communication comprises reducing, by the terrestrial BWA base station, a transmit signal strength for the terrestrial BWA communication that uses the satellite uplink frequency for the terrestrial BWA communication (by eliminating the use of the uplink frequency (thus no transmit power) for terrestrial communication as disclosed in sections 0177-0180, see in particular section 0180).  
Tronc et al. does not specifically disclose the terrestrial BWA communication comprises communication at the transmit signal strength that is reduced to a power level greater than 0 db between the terrestrial BWA base station and at least one BWA user equipment.  Tronc et al. also does not specifically disclose refraining from assigning resource blocks that use the satellite uplink frequency for the terrestrial BWA communication.
  However, Karabinis also discloses mitigating interference to a Mobile Satellite Service (MSS) satellite (as disclosed in section 0389) from a terrestrial base station by communicating at a reduced transmit signal strength which is greater than 0 db (as disclosed in section 0389). Karabinis also discloses generating (resource) blocks of data for transmission (see sections 0200-0206, 0308-0310 and 0364-0368) on uplink frequency channels for terrestrial communication.  Karabinis further discloses refraining from transmitting (assigning) these blocks (see sections 0161 and 0385-0387) that use the satellite uplink frequencies (subcarriers) in order to reduce a level of interference to the satellite (see sections 0385-0387).Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the method/device of Tronc et al. with the reduced power communication as disclosed by Karabinis since Karabinis states this action helps to mitigate interference in the satellite system (see section 0389).
Regarding claim 4, Tronc et al. discloses adjusting terrestrial BWA communication on the satellite uplink frequency that corresponds to the satellite downlink frequency comprises:
determining a channel status of a satellite downlink channel on which the pilot signal was received (as disclosed in sections 0142-0143, see also sections 0177-0180); 
determining the satellite downlink frequency that is paired with the satellite uplink frequency (as disclosed in section 0214), responsive to the receiving the pilot signal; 
assuming that a satellite uplink channel associated with the satellite uplink frequency is subjected to the channel status of the satellite downlink channel (as disclosed in sections 0177-0180); and 
adjusting terrestrial BWA communication on the satellite uplink frequency based on the channel status of the satellite downlink channel (by eliminating the use of the uplink frequency for terrestrial communication based on the downlink pilot measurement as disclosed in sections 0177-0180, see in particular section 0180).
Regarding claim 5, Tronc et al. discloses a method of mitigating interference to a Mobile Satellite Service (MSS) satellite (Fig. 1, element 20) from a terrestrial Broadband Wireless Access (BWA) base station (Fig. 1, element 30), the method comprising: 
transmitting a pilot signal from the MSS satellite to the terrestrial BWA base station on a satellite downlink frequency (as disclosed in sections 0142-0143); and 
receiving reduced interference from the terrestrial BWA base station on a satellite uplink frequency (by eliminating the use of the uplink frequency for terrestrial communication as disclosed in sections 0177-0180, see in particular section 0180) that corresponds to the satellite downlink frequency, responsive to the pilot signal (by using the downlink pilot signal as disclosed in section 0177);
wherein the reduced interference from the terrestrial BWA base station corresponds to reduced transmit signal strength of terrestrial BWA communication that uses the satellite uplink frequency for the terrestrial BWA communication (by eliminating the use of the uplink frequency (thus no transmit power) for terrestrial communication as disclosed in sections 0177-0180, see in particular section 0180).
Tronc et al. does not specifically disclose the terrestrial BWA communication comprises communication at the transmit signal strength that is reduced to a power level greater than 0 db between the terrestrial BWA base station and at least one BWA user equipment.  Tronc et al. also does not specifically disclose reduced interference from the terrestrial BWA base station corresponds to the terrestrial BWA base station refraining from assigning resource blocks that use the satellite uplink frequency.
  However, Karabinis also discloses mitigating interference to a Mobile Satellite Service (MSS) satellite (as disclosed in section 0389) from a terrestrial base station by communicating at a reduced transmit signal strength which is greater than 0 db (as disclosed in section 0389). Karabinis also discloses generating (resource) blocks of data for transmission (see sections 0200-0206, 0308-0310 and 0364-0368) on uplink frequency channels for terrestrial communication.  Karabinis further discloses refraining from transmitting (assigning) these blocks (see sections 0161 and 0385-0387) that use the satellite uplink frequencies (subcarriers) in order to reduce a level of interference to the satellite (see sections 0385-0387).Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the method/device of Tronc et al. with the reduced power communication as disclosed by Karabinis since Karabinis states this action helps to mitigate interference in the satellite system (see section 0389).
Regarding claim 8, Tronc et al. discloses the pilot signal on the satellite downlink frequency is subjected to a satellite downlink channel status that corresponds to a satellite uplink channel status (as disclosed in sections 0142-0143 and 0177-0180, see also section 0214)
Regarding claim 9, Tronc et al. discloses the adjusting terrestrial BWA communication on the satellite uplink frequency comprises: nulling power of transmissions in a direction of a MSS satellite frequency (by eliminating the use of the uplink frequency for terrestrial communication as disclosed in sections 0177-0180, see in particular section 0180), based on the pilot signal received on the satellite downlink frequency from the MSS satellite. 
Regarding claim 10, Tronc et al. discloses the receiving reduced interference from the terrestrial BWA base station on the satellite uplink frequency comprises: eliminating the use of the uplink frequency for terrestrial communication (as disclosed in sections 0177-0180, see in particular section 0180), responsive to the pilot signal frequency.  Tronc et al. does not specifically disclose refraining from assigning resource blocks that use the satellite uplink frequency.  
However, Karabinis also discloses generating (resource) blocks of data for transmission (see sections 0200-0206, 0308-0310 and 0364-0368) on uplink frequency channels for terrestrial communication.  Karabinis further discloses refraining from transmitting (assigning) these blocks (see sections 0161 and 0385-0387) that use the satellite uplink frequencies (subcarriers) in order to reduce a level of interference to the satellite (see sections 0385-0387).Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the method/device of Tronc et al. with the reduced power communication as disclosed by Karabinis since Karabinis states this action helps to mitigate interference in the satellite system (see section 0389).
Regarding claim 11, Tronc et al. discloses the transmit signal strength for the terrestrial BWA communication is reduced (by eliminating the use of the uplink frequency for terrestrial communication as disclosed in sections 0177-0180, see in particular section 0180) to be below a threshold satellite interference power (maximum interference level authorized in a given uplink frequency as disclosed in sections 0177-0180) responsive to the pilot (see sections 0164-0177).
Regarding claim 12, Tronc et al. discloses the transmit signal strength for the terrestrial BWA communication is reduced (by eliminating the use of the uplink frequency for terrestrial communication as disclosed in sections 0177-0180, see in particular section 0180) to be below a threshold satellite interference power (maximum interference level authorized in a given uplink frequency as disclosed in sections 0177-0180) responsive to the pilot (see sections 0164-0177).
	Regarding claim 13, Tronc et al. discloses a method of mitigating interference to a Mobile Satellite Service (MSS) satellite (Fig. 1, element 20) from a terrestrial Broadband Wireless Access (BWA) base station (Fig. 1, element 30), the method comprising: 
receiving, at the terrestrial BWA base station, a pilot signal on a satellite downlink frequency (as disclosed in sections 0142-0143); and 
adjusting terrestrial BWA communication on a satellite uplink frequency (by eliminating the use of the uplink frequency for terrestrial communication as disclosed in sections 0177-0180, see in particular section 0180) that corresponds to the satellite downlink frequency, responsive to the pilot signal (by using the downlink pilot signal as disclosed in section 0177);
wherein adjusting terrestrial BWA communication comprises reducing, by the terrestrial BWA base station, a transmit signal strength for the terrestrial BWA communication that uses the satellite uplink frequency for the terrestrial BWA communication (by eliminating the use of the uplink frequency (thus no transmit power) for terrestrial communication as disclosed in sections 0177-0180, see in particular section 0180), and 
wherein the transmit signal strength for the terrestrial BWA communication is reduced (by eliminating the use of the uplink frequency for terrestrial communication as disclosed in sections 0177-0180, see in particular section 0180) to be below a threshold satellite interference power (maximum interference level authorized in a given uplink frequency as disclosed in sections 0177-0180) responsive to the pilot (see sections 0164-0177).
Tronc et al. does not specifically disclose the terrestrial BWA communication comprises communication at the transmit signal strength that is reduced to a power level greater than 0 db between the terrestrial BWA base station and at least one BWA user equipment.  Tronc et al. also does not specifically disclose adjusting terrestrial BWA communication of the satellite uplink frequency comprises refraining from assigning resource blocks that use the satellite uplink frequency for the terrestrial BWA communication.
  However, Karabinis also discloses mitigating interference to a Mobile Satellite Service (MSS) satellite (as disclosed in section 0389) from a terrestrial base station by communicating at a reduced transmit signal strength which is greater than 0 db (as disclosed in section 0389). Karabinis also discloses generating (resource) blocks of data for transmission (see sections 0200-0206, 0308-0310 and 0364-0368) on uplink frequency channels for terrestrial communication.  Karabinis further discloses refraining from transmitting (assigning) these blocks (see sections 0161 and 0385-0387) that use the satellite uplink frequencies (subcarriers) in order to reduce a level of interference to the satellite (see sections 0385-0387).Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the method/device of Tronc et al. with the reduced power communication as disclosed by Karabinis since Karabinis states this action helps to mitigate interference in the satellite system (see section 0389).

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571)-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        November 16, 2022